Citation Nr: 0410725	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to recognition as the surviving spouse of the veteran 
for the purpose of Department of Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and the veteran's mother



ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 to 
July 1969.  The veteran died in October 2001.  The appellant 
claims entitlement to benefits as the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2001 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which determined that a common law marriage did not exist between 
the veteran and the appellant.  The appellant subsequently 
perfected this appeal.

A RO hearing was held in November 2002 and a hearing before the 
undersigned sitting at the RO was held in May 2003.  Transcripts 
of these hearings have been associated with the claims folder.


FINDINGS OF FACT          

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of this appeal.

2.  The appellant was legally married to the veteran from 
September [redacted], 2001 until his death in October 2001, a period of 
less than one year.

3.  The appellant and the veteran had no children born of, or 
before, this marriage.

4.  The veteran was a resident of the state of Ohio at the time of 
his death in October 2001.

5.  The evidence is in equipoise regarding whether the veteran and 
the appellant had a valid common law marriage in the state of 
Ohio.  


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
veteran for the purpose of receiving VA death benefits are met.  
38 U.S.C.A. §§ 101(3), 1310(a), 1541(a); 38 C.F.R. §§ 3.1(j), 
3.54, 3.205(a)(6) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements. 

First, VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  The Court also held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

The December 2001 administrative decision and the December 2002 
statement of the case (SOC) collectively notified the appellant of 
the laws and regulations pertinent to her claim.  These documents 
also advised her of the evidence of record and of the reasons and 
bases for the continued denial.  

Letter dated in November 2001 notified the appellant of her rights 
in the VA claims process.  She was advised of the evidence 
necessary to establish service connection for the cause of the 
veteran's death.  She was also informed that she needed to 
establish that she had a common law marriage with the veteran and 
she was requested to submit statements to that effect.  She was 
notified that VA had requested the veteran's service medical 
records and that evidence had been received from Aultman Health 
Services.  She was further notified that VA would make reasonable 
efforts to help her get evidence necessary to support her claim 
and that VA would try to get records from other Federal agencies.  

The letter sent to the appellant did not specifically contain the 
"fourth element."  Notwithstanding, VA's Office of General Counsel 
recently held that the Court's statement in Pelegrini regarding 
the "fourth element" was "obiter dictum and is not binding on VA" 
and that "section 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary to 
substantiate the claim."  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  

In this case, notice was provided to the appellant in November 
2001, prior to the initial AOJ decision denying her claim; thus, 
the timing of the notice complies with the express requirements of 
Pelegrini.  Further, as discussed above, the content requirements 
are sufficiently satisfied.

Second, VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  The RO requested the 
veteran's service medical records and private medical records from 
Massillon Community Hospital and Aultman Hospice Programs.  
Records received have been associated with the claims folder.  The 
appellant has had the opportunity to present argument and 
testimony at hearings in November 2002 and May 2003.  The 
appellant has also submitted various lay statements in support of 
her claim.  

At the May 2003 travel board hearing, the appellant indicated that 
the veteran was treated at VA facilities (Brecksville, Wade Park 
and Canton).  The Board acknowledges that these records have not 
been obtained and that they would be pertinent to a claim of 
entitlement to service connection for the cause of the veteran's 
death.  However, the issue currently on appeal is the threshold 
issue of basic entitlement to VA benefits (whether the appellant 
is entitled to recognition as the veteran's surviving spouse).  
Consequently, the Board finds that it is not necessary to obtain 
these records at this time.

Accordingly, the Board finds that VA has satisfied its duty to 
notify and to assist and that under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).

Background

Private medical records from Massillon Community Hospital show the 
veteran presented to the emergency room in December 1982, March 
1988, January 1989, April 1992, October 1995, and December 1995.  
The veteran reported various addresses, including the appellant's.  
The veteran reported his marital status as single and listed his 
mother as his nearest relative.  

The appellant submitted copies of envelopes postmarked in 1985, 
which refer to her as "Mrs. [appellant's last name]."  She also 
submitted a copy of a card from the veteran wherein he referred to 
her as his "June Bride."  

A March 1996 statement from a mortgage company indicates that the 
veteran and the appellant obtained a mortgage in both of their 
names.

A March 1998 VA hospital discharge summary notes that the veteran 
currently lives with his girlfriend.

In April 1998, the veteran filed a VA Form 21-526, seeking 
nonservice-connected pension.  Under the section "Marital and 
Dependency Information," the veteran indicated that he "never 
married."  The veteran reported no income from a spouse and 
specifically noted "no spouse or children."

A June 1998 printout regarding the cancellation of VA examinations 
indicates that the veteran's wife called and reported that the 
veteran was currently hospitalized.  

The claims folder contains a General Power of Attorney executed in 
June 1998, naming N.R. as the veteran's attorney-in-fact.  

Social history obtained in connection with a June 1998 private 
hospital admission indicates that the veteran lives with his 
girlfriend for 15 years and that he has two foster children.

In July 1998, the veteran submitted VA Form 21-0516-1, Improved 
Pension Eligibility Verification Report (Veteran with no 
children).  Regarding marital status, the veteran indicated that 
he was "not married."  In response to the question "Did you or 
your spouse receive wages at any time during the past 12 months," 
the veteran reported "N/A" and "No Spouse."  

In August 1998, the RO awarded nonservice-connected pension and 
special monthly pension based on the need for aid and attendance.  
The veteran was paid as a single veteran with no dependents.  

A Report of Contact dated September 24, 2001 indicates that the 
veteran's wife called inquiring why the veteran did not receive 
his check.

The appellant and the veteran were legally married on September 
[redacted], 2001. 

On October 9, 2001, the RO received a statement in support of 
claim, wherein the veteran indicated that he was enclosing various 
forms, including a common law marriage statement in support of his 
claim for compensation and pension.  On VA Form 21-526, the 
veteran identified the appellant as his spouse.  He reported that 
they were married on June [redacted], 1988 and that their marriage was 
common law.  On the same application form, the veteran indicated 
that he was married in a "ceremony by a clergyman or other 
authorized public official."  The veteran also submitted a March 
1985 statement addressed "To whom it may concern and my family" 
wherein the veteran indicates that he and the appellant live 
together as husband and wife and that they would be getting 
married in real services in the near future.  He also indicated 
that he had a will made up to the appellant and kids.  The 
statement was notarized on June [redacted], 1988.

Private medical records from the Aultman Hospice Program variously 
refer to the appellant as the veteran's caregiver, significant 
other, common law spouse, and wife.  A "Clergy Spiritual 
Assessment and Visit Note" indicates that a marriage ceremony was 
performed for the appellant and the veteran on September [redacted], 2001.
 
The veteran died on October [redacted], 2001.  In November 2001, the 
appellant submitted an application for death benefits.  She 
reported that she had been the veteran's common law wife since 
December 1982.  In a corresponding statement in support of claim, 
the appellant indicated that the veteran was confused regarding 
whether a common law marriage was a legal marriage, so he wanted 
to get married again.  They were remarried in a September 2001 
ceremony to satisfy the veteran.  She asserts that they have 
always presented themselves as man and wife since 1982.  

In December 2001, the RO received Supplemental Statements 
Regarding Marriage.  The veteran's mother indicated that the 
veteran and the appellant have lived together as man and wife 
since late in December 1982 and that they were legally married in 
September 2001.  W.B. indicated that the veteran and the appellant 
have lived together since 1982.  The veteran's uncle indicated 
that the veteran started dating the appellant about December 1982.  
The veteran used his uncle's mailing address but lived with the 
appellant.  He considered the veteran and the appellant to be 
married about 20 years.  

The appellant presented testimony at a RO hearing in November 
2002.  She reported that she first met the veteran in August 1982 
or 1983 and that they moved in together about 6 months after they 
met.  The veteran introduced her as his wife.  They did not 
purchase real estate together and had no joint accounts.  They did 
not have any children together but her son called the veteran 
"Dad."  They did not file joint income tax returns.  The veteran 
took out a second mortgage on her house and the mortgage was in 
both of their names.  

In November 2002, the appellant submitted six additional lay 
statements.  All individuals reported that they knew the appellant 
and the veteran and always considered them to be married.  
Statement from C. and C. R. reports that the veteran and the 
appellant presented themselves to the community as husband and 
wife.  

At the May 2003 travel board hearing, the appellant testified that 
the veteran's state of mind was not good.  The veteran was 
suspicious of VA and used a lot of different addresses, although 
he lived with her.  

Analysis

The surviving spouse of a veteran who dies of a service-connected 
disability is eligible for Dependency and Indemnity Compensation 
(DIC).  38 U.S.C.A. § 1310(a) (West 2002).  Entitlement to DIC 
requires that (1) the surviving spouse married the veteran within 
15 years from the period of service during which the injury or 
disease that caused the veteran's death was incurred, or (2) the 
surviving spouse married the veteran at least one year before the 
veteran's death, or (3) the marriage was of any duration and a 
child was born of the marriage, or was born to them before the 
marriage.  38 C.F.R. § 3.54(c) (2003).

If a veteran's death was not due to a service-connected 
disability, the surviving spouse may be eligible for a death 
pension.  38 U.S.C.A. § 1541(a) (West 2002).  Entitlement to a 
death pension based on service during the Vietnam era requires 
that (1) the surviving spouse married the veteran before May 8, 
1985, or (2) the surviving spouse married the veteran at least one 
year before the veteran's death, or (3) the marriage was of any 
duration and a child was born of the marriage, or was born to them 
before the marriage.  38 C.F.R. § 3.54(a) (2003).

A "surviving spouse" means a person of the opposite sex who was 
the spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse) and who has not remarried 
or (in cases not involving remarriage) has not since the death of 
the veteran, and after September 19, 1962, lived with another 
person and held herself out openly to the public to be the spouse 
of such other person.  38 U.S.C.A. § 101(3) (West 2002).

Pursuant to VA regulations, the term "marriage" means a marriage 
valid under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 3.1(j) 
(2003).

In jurisdictions where marriages other than by ceremony are 
recognized, the existence of a marriage may be established by the 
certified statement of one or both of the parties as to the facts 
of the alleged marriage.  This evidence should be supported by 
certified statements from two or more persons who know as the 
result of personal observation the reputed relationship between 
the parties to the alleged marriage, including the periods of 
cohabitation, places of residence, whether the parties held 
themselves out as married, and whether they were generally 
accepted as such in the communities in which they lived.  See 38 
C.F.R. § 3.205(a)(6) (2003).

In this case, the evidence establishes that the appellant and the 
veteran were legally married in September 2001, approximately one 
month prior to the veteran's death.  The evidence also establishes 
that the appellant and the veteran did not have any children 
together.  The Board acknowledges the appellant's statements that 
her son referred to the veteran as his dad; however, the record 
contains no evidence of any legal adoption.  

The appellant contends that she and the veteran have had a valid 
common law marriage since approximately 1982.  The Supreme Court 
of Ohio has stated that "[a]n agreement of marriage in praesenti 
when made by parties competent to contract, accompanied and 
followed by cohabitation as husband and wife, they being so 
treated and reputed in the community and circle in which they 
move, establishes a valid marriage at common law."  Umbenhower v. 
Labus, 97 N.E. 832 (Ohio 1912).  Reducing this definition to its 
component parts, there are 4 required elements: (1) an agreement 
of marriage in praesenti made by the parties competent to 
contract; (2) followed by cohabitation as husband and wife: (3) 
holding themselves out as husband and wife in the community and 
circle in which they move; and (4) being regarded as husband and 
wife in the community and circle in which they move.  Monroe v. 
Middle Atlantic Transp. Co., 85 N.E.2d 801 (Ohio Ct. App. 1949).  

Ohio Rev. Code Ann. § 3105.12 (2004) states the following:

(A) Except as provided in division (B) of this section, proof of 
cohabitation and reputation of the marriage of a man and woman is 
competent evidence to prove their marriage, and, in the discretion 
of the court, that proof may be sufficient to establish their 
marriage for a particular purpose.
(B)(1) On and after October 10, 1991, except as provided in 
divisions (B)(2) and (3) of this section, common law marriages are 
prohibited in this state, ...
(2) Common law marriages that occurred in this state prior to 
October 10, 1991, and that have not been terminated by death, 
divorce, dissolution of marriage, or annulment remain valid on and 
after October 10, 1991.
(3) Common law marriages that satisfy all of the following remain 
valid on and after October 10, 1991:
(a) They came into existence prior to October 10, 1991, or come 
into existence on or after that date, in another state or nation 
that recognizes the validity of common law marriages in accordance 
with all relevant aspects of the law of that state or nation.
(b) They have not been terminated by death, divorce, dissolution 
of marriage, annulment, or other judicial determination in this or 
another state or in another nation.
(c) They are not otherwise deemed invalid under section 3101.01 of 
the Revised Code.

As indicated, common law marriages were permitted in Ohio prior to 
October 1991, provided certain requirements were met.  Thus, if 
the evidence establishes the existence of a valid common law 
marriage between the veteran and the appellant prior to October 
1991, the appellant would have basic eligibility for benefits as 
the veteran's surviving spouse.  

On review, the evidence establishes that the veteran and the 
appellant have lived together since approximately 1982; though the 
veteran has not always identified his address as being the same as 
the appellant's.  The appellant has submitted evidence indicating 
that people in the community viewed them as being married prior to 
October 1991 and continuously until the time of the veteran's 
death.  The Board considers the lay statements probative.  The 
appellant indicated that she has consistently held herself out as 
being married to the veteran and the Board does not doubt her 
credibility.  

The claims folder contains a 1985 statement wherein the veteran 
indicated that he and the appellant lived together as husband and 
wife and that they would be married in real services in the 
future.  This supports the appellant's contention that the veteran 
considered their relationship as one of husband and wife.  
Subsequent to this statement, the veteran reported his marital 
status as single on hospital visits and in connection with his 
claim for VA benefits.  A marriage ceremony was not performed 
until just before his death, allegedly at his request.  The 
veteran and the appellant took out a second mortgage together in 
1996.  While the evidence is not entirely consistent, there has 
been convincing evidence produced that the requirements for a 
valid common law marriage were satisfied prior to October 1991.  

Resolving all doubt in the appellant's favor, the Board finds that 
basic eligibility for VA benefits as the veteran's surviving 
spouse is warranted.  The appellant was married to the veteran for 
one year prior to his death and the evidence shows that her 
relationship with the veteran prior to September [redacted], 2001, can be 
deemed a valid marriage for VA purposes.  See 38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

Entitlement to recognition as the veteran's surviving spouse for 
the purpose of receiving VA death benefits is granted.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



